DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
2.	The amendments to the claims filed on May 16, 2022 have been fully considered.  The amendments are sufficient to overcome the rejections under 35 USC 112 which are withdrawn.
3.	The amendments to the claims and rebuttal arguments are not sufficient to overcome the outstanding rejection under 35 USC 102 which is maintained.  Below are responses to Applicant’s remarks.
	The claims were previously rejected under 35 USC 102 as being anticipated by US 20190330141.  The reference teaches methods of promoting thermogenesis by contacting adipocytes with an activating compound which includes species in the claims.  See claim 21 and page 28.  The reference teaches a method which further comprises expressing a mitochondrial protein (eg. Ucp1) and activating one or more adipocytes to induce thermogenesis.  See claims 22 and 23.  The reference teaches a method further comprising activating a receptor upon contact of activating compound with one or more adipocytes, wherein the receptor includes TrpM8.  The reference teaches methods wherein one or more adipocytes are present in an affected area that has excess adipose tissue including for example brown adipocytes.  Claims 26-28.  The method treats an individual including for example, diabetes, by decreasing size and quantity of adipocytes including white adipocytes.
	Applicants argue that the reference does not disclose the use of an activating for thermogenesis, wherein the activating compound inhibits lipid accumulation in cultured adipocytes by 50% compared to control when present at a concentration of at least 25 M.  Applicants state that the reference requires 32-36 times the level as the activating compound of claim 1.  Applicants state that the claimed compound is statistically superior in fat accumulation reduction.
	The arguments have been fully considered, however, they are not found to be persuasive.  The methods merely require the step of promoting thermogenesis comprising contacting one or more adipocytes with a compound (or salt) of structure 
    PNG
    media_image1.png
    146
    213
    media_image1.png
    Greyscale
.  The recitation of 
    PNG
    media_image2.png
    52
    532
    media_image2.png
    Greyscale
is a recitation of the inherent activity of the compound itself, and does not limit the claims to a particular amount.  As such, the prior art reference teaching the administration of the compound claimed for the treatment claimed anticipates the claims.
	For this reason, it is maintained that the 35 USC 102 rejection is proper.  Claims 1 and 4-11 remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626